Citation Nr: 1714740	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  16-20 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for sensorineural hearing loss and, if so, whether service connection is warranted.

3.  Entitlement to service connection for a respiratory disorder, to include allergic rhinitis, asthma, and sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from October 1958 to February 1962.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2014 decision of the Newark, New Jersey, Regional Office (RO).

As to the issue of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for sensorineural hearing loss, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for bilateral hearing loss and for a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus originally manifested during service.

2.  In March 1983, VA denied service connection for sensorineural hearing loss. The Veteran was informed in writing of the adverse determination and his appellate rights in March 1983. The Veteran did not subsequently submit a notice of disagreement (NOD) with the decision.

3.  The March 1983 rating decision is final.

4.  The additional documentation submitted since the March 1983 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).

2.  The March 1983 rating decision denying service connection for sensorineural hearing loss is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

3.  New and material evidence sufficient to reopen the Veteran's claim has been received. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tinnitus

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An organic disease of the nervous system including tinnitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Fountain v. McDonald, 27 Vet. App. 258, 275-76 (2015). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

The Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present. See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears. The Veteran's DD214 states that his MOS was a military policeman. In a March 2014 statement, the Veteran wrote that tinnitus was caused by time spent on the rifle range while in service. At a June 2014 VA audiological examination, he reported being on a rifle team in service. He stated that he had tinnitus in service, but was told at that time that it would eventually go away. He stated that the tinnitus is always present. The examiner opined that his tinnitus was less likely than not caused by in-service noise exposure and more likely a symptom associated with his hearing loss. On his May 2016 VA Form 9, the Veteran reiterated that he had tinnitus in service, was told in 1962 that it would be temporary, but that it has continued since that time.

The competent evidence as to the etiology of his tinnitus is in conflict. While the June 2014 examination report concluded that the Veteran's tinnitus was a symptom of his bilateral hearing loss, the Veteran has explained that it began during service as a result of noise exposure from rifles. Given the existence of evidence both for and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus arose during service. Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for tinnitus. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

II.  Bilateral Hearing Loss

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE). 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In March 1983, VA denied service connection for sensorineural hearing loss because the disorder "was not incurred in or aggravated by service." The Veteran was informed in writing of the adverse decision and did not submit an NOD.

The March 1983 decision was based on the Veteran's statements submitted with his claim for service connection, service treatment records, and a VA examination.

New and material evidence pertaining to the issue of service connection for sensorineural hearing loss was not received by VA or constructively in its possession within one year of written notice to the Veteran of the March 1983 rating decision. Therefore, that decision became final. 38 C.F.R. § 3.156(b).  

The additional documentation received since the March 1983 rating decision includes a private hearing examination, a VA audiological examination and medical opinion, and written statements from the Veteran, including statements of in-service noise exposure. The record now contains a diagnosis of right ear conductive hearing loss.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet.App. 510 (1992). Here, without examination of any other evidence of record, the newly-submitted evidence is of such significance that, when considered for the limited purpose of reopening the Veteran's claim, it raises a reasonable possibility of substantiating his claim for service connection when considered with the previous evidence of record. As new and material evidence has been received, the Veteran's claim is reopened.




ORDER

Service connection for tinnitus is granted.

The Veteran's application to reopen his claim for service connection for sensorineural hearing loss is, and to this extent only, the appeal is granted.


REMAND

The Board has reframed the Veteran's hearing loss claim as service connection for bilateral hearing loss in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Remand of the issue of service connection for bilateral hearing loss is necessary to obtain additional VA medical opinions after considering the Veteran's August 1961 physical examination for service separation, when converted from American Standards Association (ASA) units to International Standards Organization-American National Standards Institute (ISO-ANSI) units, whether in-service noise exposure caused the Veteran's hearing loss, and whether the Veteran's conductive and mixed hearing loss was caused by an in-service punch to the face which resulted in a facial fracture. The examiner must also reconcile the diagnoses advanced with those provided in the January 1983 VA examination.

Remand of the issue of service connection for a respiratory disorder is necessary to obtain a new VA medical opinion. The opinions currently of record state that the Veteran's respiratory disorders pre-existed service. The Veteran's October 1958 physical examination for service entrance contains no indication of a respiratory disorder. The Veteran was normal on examination and no respiratory diagnoses were noted or advanced. Therefore, the Veteran is presumed to have been sound on service entrance. A VA medical opinion as to whether a respiratory disorder was caused by or originated in service is necessary.

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Return the file to the VA examiner who conducted the June 2014 audiological examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA audiological examination to obtain an opinion as to the nature and etiology of his bilateral hearing loss. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  Please indicate what type of hearing loss the Veteran has in each ear. If a diagnosis conflicts with one advanced previously, please provide an explanation reconciling the differing diagnoses.

b.  whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss was caused by service.  The examiner must comment on the Veteran's August 1961 audiological examination, when converted from ASA to ISO-ANSI, the Veteran's in-service noise exposure from rifles caused right ear and/or left ear hearing loss and the documented in-service punch to the face that the Veteran endured while working as a military police officer.

The examiner must also comment on the January 1983 VA examination that diagnosed mixed hearing loss.

A complete rationale for all opinions must be provided.

2.  Return the file to the VA examiner who conducted the September 2014 VA examination and provided the September 2014 medical opinion or to the examiner who provided the October 2014 medical opinion. If either examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of all respiratory disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided. THE VETERAN IS PRESUMED TO HAVE ENTERED SERVICE WITH NO RESPIRATORY DISORDER.

The examiner should address the following:

a.  what respiratory disorders the Veteran has now.

b.  whether it is at least as likely as not (50 percent probability or greater) that any identified respiratory disorder was had its onset during service or is otherwise related to service, to include the in-service nasal fracture and subsequent treatment.

The examiner should comment on the March 2014 statement from the Veteran's private physician stating that he had been receiving allergy immunizations for allergic rhinitis for over 40 years and containing a note from the Veteran that he first experienced allergies in-service in 1961 when his eyes and nasal passages were swollen shut.

A complete rationale for all opinions must be provided.

3.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


